                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JAMES JONES, et al.,                              Case No. 19-cv-05383-SBA
                                                      Plaintiffs,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                v.                                        DETERMINING RELATIONSHIP
                                   9

                                  10    GILEAD SCIENCES, INC.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the

                                  14   Honorable Jon S. Tigar for consideration of whether the case is related to 18-cv-6972 JST.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 19, 2019

                                  17                                                  ______________________________________
                                                                                      SAUNDRA BROWN ARMSTRONG
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
